Title: From George Washington to James Clinton, 12 April 1781
From: Washington, George
To: Clinton, James


                        

                            
                            Dear Sir
                            Head Quarters New Windsor 12th April 1781.
                        
                        I have received your favor of the 5th by Mr Gamble. Nothing gives me greater pain
                            than being obliged to hear daily complaints, which I know are well grounded, from every quarter, and not having it in my
                            power to redress them. Mr Gamble informs me that about 100 Barrels of Salt Meat, which were at Barrington, are upon the
                            way to Claverac. These will be a temporary supply. In the mean time, I have written in the most pressing manner to the
                            Governor of Connecticut to assist the Quarter Master in forwarding the salt provision in that State, which is
                            considerable, to the North River. If we can get it there, it will be easily transported thence to Albany.
                        I shall endeavour to have a further supply, purposely for Fort schuyler, sent to you in this month, as I
                            observe it is barely provisioned to the middle of next. Mr Gamble tells me that he is not much fearful of being able to
                            obtain a sufficiency of Flour. If you can get any of that before hand, it will be well to send it up to Fort Schuyler when
                            ever proper opportunities offer.
                        I have at a variety of times represented to the Board of War the decline of the Armoury at Albany, and they
                            have as often assured me that they have it not in their power to furnish the means of supporting it.
                        A small supply of Stores was sent up a few days past to the Hospital. I am with great Esteem Dear Sir Yr most
                            obt and humble Servt
                        
                            Go: Washington
                        
                    